

	

		II

		109th CONGRESS

		1st Session

		S. 1192

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 7, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend section 51 of the Internal Revenue

		  Code of 1986 to expand the eligibility for the work opportunity tax credit to

		  all disabled veterans.

	

	

		1.Short titleThis Act may be cited as the

			 Warm Welcome Home

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)The work opportunity tax credit is a $2,400

			 tax credit to encourage employers to hire several different types of job

			 seekers, including certain veterans.

			(2)The work opportunity tax credit has been a

			 valuable tool for assisting veterans and has helped bring many out of

			 poverty.

			(3)The work opportunity tax credit is limited

			 to veterans who are—

				(A)receiving food stamps; or

				(B)physically or mentally disabled and who are

			 going through or have completed vocational rehabilitation training.

				3.Work opportunity tax

			 credit

			(a)Expansion of

			 eligibility to all disabled veteransSection 51(d)(3)(A) of the Internal Revenue

			 Code of 1986 is amended—

				(1)by striking who is certified

			 and inserting the following: “who—

					

						(i)is

				certified

						;

				and

				(2)by striking the period at the end and

			 inserting the following: “; or

					

						(ii)has a disability rating under section 1155

				of title 38, United States Code, of not less than 10

				percent.

						.

				(b)Publication and

			 administration of expanded tax credit

				(1)In

			 generalThe Secretary of

			 Labor shall—

					(A)publicize the expansion of the work

			 opportunity tax credit under subsection (a); and

					(B)provide technical assistance to employers

			 desiring to take advantage of the tax credit.

					(2)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to the Secretary of Labor $2,500,000 for each of

			 fiscal years 2006 through 2010 to carry out paragraph (1).

				

